Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed December 9, 2021 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1, 4-8 and 20 have been amended.  Claim 3 have been cancelled. Claims 10, 14, 16-19, and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1, 2, 4-8, 10, 14, and 16-21 are pending.  Claims 1, 2, 4-8 and 20 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 3 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 2, 4-8 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Journal of Visualized Experiments. 58: (e3297): 1-6 (December 2011)), is hereby, withdrawn.


Priority
5.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2016/064725 filed 12/02/2016, is December 2, 2015 which is the filing date of Provisional Application 62/262,158 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 2, 4-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, is vague and indefinite in reciting, “the migratory channel comprises a first and a second branch portion… the first branch portion … the second branch portion” because it is unclear what is encompassed in the term “portion” with respect to the first branch and the second branch since “portion” is a subjective term lacking a comparative basis for defining its metes and bounds. Does Applicant intend 
Claim 1 is also vague and indefinite in reciting, “determining whether the cancer cell or population of cancer cells migrates … to a bifurcation point of the migratory channel, wherein the migratory channel comprises a first and a second branch portion… the width of the first branch portion is different than the width of the second branch portion” because it fails to clearly define how the first branch and second branch of the migratory channel having different widths provide a determination as to whether a cancer cell or population of cancer cells are invasive so as to identify cancer cell invasiveness, as set forth in the preamble. 

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 2, 4-8, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 17, and 18 of copending Application No. 16/124,582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for identifying migratory invasiveness of cancer cells using an integrative microfluidic apparatus comprising obtaining and incubating cancer cells from a subject in an integrative microfluidic apparatus; imaging the cells in the microfluidic apparatus  for a period of time; and determining the cancer cells to be invasive migratory cancer cells when the cells migrate through the migratory channel of the apparatus and to the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	This rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 4-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Evaluation of Cancer Stem Cell Migration Using Compartmentalizing Microfluidic Devices and Live Cell Imaging. Journal of Visualized Experiments. 58: .
Huang et al. teach a method for identifying invasiveness of brain tumor cancer cells, in this case, Glioblastoma Multiforme (GBM) or brain tumor stem cell (BTSC) populations thereof in an integrative compartmentalizing microfluidic apparatus which is compatible with modern microscopy and capable of determining BTSC cellular migration associated with aggressive cancer cell invasion, metastasis, and therapeutic resistance by single cell analysis (Abstract; Figure 1). The method comprises: 
a) obtaining tumor cancer cells from a GBM tumor sample of a subject (Abstract; p. 1, last ¶).
	b) loading, incubating, and culturing the cancer cells for a period of time in the integrative microfluidic apparatus; 
c) imaging the cancer cells in the integrative microfluidic apparatus for a period of time including 6-12 hours and up to 2 days (Abstract; p. 2, no.3, ¶s 5 and 6; p. 2, no.4, including ¶s 1-3; Figure 2; Figure 3); and, 
	d) determining the cancer cells to be invasive high migratory BTSC cancer cells when the cells migrate through the migratory channels (bridging microchannels: cell migrating trail) of the apparatus to the bifurcation point of the migratory channel into a first branch portion and a second branch portion have respective widths and into one or more (i.e. two) outlet ends of the apparatus from which the cancer cells are exited out (Abstract; p. 3, 1st ¶; p. 4: Figure 2).

	Huang et al. differ from the instant invention in failing to teach that the first and the second branch portion of the migratory channel have different widths.
	Boneschansker et al. disclose a microfluidic apparatus having a platform designed for simultaneous analysis of migration patterns using single cell quantitative metrics of direction, speed, persistence, and fraction of cells responding to determine leukocyte migration signatures (Abstract).  Boneschansker et al. teach measuring and comparing higher migratory persistence of cells (neutrophils) in narrow 6 µm “first” migration branches (i.e. channels) and wide 50 µm “second” migration branches (p. 2, right col. to p. 4, left col.; Figure 1)
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to have incorporated a microfluidic migration platform with branched channels having different widths such as taught by Boneschansker into the apparatus of Huang for use in identifying cancer cell invasiveness because Boneschansker taught that such design allows simultaneous analysis of different cell migration patterns. One of ordinary skill would have had reasonable expectation of success in incorporating the microfluidic migration platform pattern taught by In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 2, 4-8,  have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on any reference teaching applied in the prior rejection of record or matter specifically challenged in the argument.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 15, 2022